                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 1 of 8 Page ID #:1324



                                                                                                                      1   JEFFREY V. DUNN, Bar No. 131926
                                                                                                                          jeffrey.dunn@bbklaw.com
                                                                                                                      2   CHRISTOPHER M. PISANO, Bar No. 192831
                                                                                                                          christopher.pisano@bbklaw.com
                                                                                                                      3   DANIEL L. RICHARDS, Bar No. 315552
                                                                                                                          daniel.richards@bbklaw.com
                                                                                                                      4   BEST BEST & KRIEGER LLP
                                                                                                                          300 South Grand Avenue
                                                                                                                      5   25th Floor
                                                                                                                          Los Angeles, California 90071
                                                                                                                      6   Telephone: (213) 617-8100
                                                                                                                          Facsimile: (213) 617-7480
                                                                                                                      7
                                                                                                                          Attorneys for Defendants
                                                                                                                      8   City Of Culver City, Mayor Alex Fisch, Vice
                                                                                                                          Mayor Daniel Lee, Council Member Yasmine-
                                                                                                                      9   Imani McMorrin, Council Member Göran
                                                                                                                          Eriksson, Council Member Albert Vera
                                                                                                                     10

                                                                                                                     11                       UNITED STATES DISTRICT COURT
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                          ATTORNEYS AT LAW




                                                                                                                     13

                                                                                                                     14   SOUTHERN CALIFORNIA                      Case No. 2:21-cv-05052-MCS-RAO
                                                                                                                          HEALTHCARE SYSTEM, INC., a               Hon. Mark C. Scarsi
                                                                                                                     15   California Corporation, d/b/a
                                                                                                                          SOUTHERN CALIFORNIA                      DECLARATION OF DANIEL L.
                                                                                                                     16   HOSPITAL AT CULVER CITY,                 RICHARDS IN SUPPORT OF
                                                                                                                                                                   DEFENDANT CITY OF CULVER
                                                                                                                     17                 Plaintiff,                 CITY’S OPPOSITION TO
                                                                                                                                                                   PLAINTIFF’S MOTION FOR
                                                                                                                     18        v.                                  PRELIMINARY INJUNCTION
                                                                                                                     19   CITY OF CULVER CITY, a charter           [Opposition to Motion for
                                                                                                                          municipality MAYOR ALEX FISCH, in        Preliminary Injunction, Request for
                                                                                                                     20   his official capacity, VICE MAYOR        Judicial Notice, Declarations of
                                                                                                                          DANIEL LEE, in his official capacity,    Daniel Richards, Lisa Vidra, Rhonda
                                                                                                                     21   COUNCIL MEMBER YASMINE-                  Smith, Jane Steinberg, Arturo
                                                                                                                          IMANI McMORRIN, in her official          Espinoza, Marne Vervan, John Aho,
                                                                                                                     22   capacity, COUNCIL MEMBER                 Jacques Maia, Joshua D. Luke, Ph.D.,
                                                                                                                          GÖRAN ERIKSSON, in his official          and Objection to Request for Judicial
                                                                                                                     23   capacity, and COUNCIL MEMBER             Notice, and [Proposed Order Filed
                                                                                                                          ALBERT VERA, in his official             Concurrently Herewith]
                                                                                                                     24   capacity,
                                                                                                                                                                   Hearing Date:
                                                                                                                     25                 Defendants.                Time:
                                                                                                                                                                   Courtroom:
                                                                                                                     26
                                                                                                                                                                   Action Filed:   June 22, 2021
                                                                                                                     27
                                                                                                                                                                             CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                 DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                                IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                          OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                              FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 2 of 8 Page ID #:1325



                                                                                                                      1                    DECLARATION OF DANIEL L. RICHARDS
                                                                                                                      2         I, Daniel L. Richards, declare:
                                                                                                                      3         1.     I am an attorney at law licensed to practice before all courts in the
                                                                                                                      4   State of California and this Court. I am an associate with Best Best & Krieger LLP,
                                                                                                                      5   counsel of record for Defendants City of Culver City, Mayor Alex Fisch, Daniel
                                                                                                                      6   Lee, Yasmine-Imani McMorrin, Goran Erikkson, and Albert Vera (together,
                                                                                                                      7   “City”) in the above captioned case. I have personal knowledge of the following
                                                                                                                      8   facts, and if called to testify thereto, I could and would do so competently.
                                                                                                                      9         2.     Attached hereto as Exhibit A is a true and correct copy of transcript of
                                                                                                                     10   portions of the January 11, 2021 meeting of the City Council of the City of Culver
                                                                                                                     11   City. The video of this meeting is available online at: https://culver-
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12   city.legistar.com/DepartmentDetail.aspx?ID=27970&GUID=450C9CD7-F159-
                          ATTORNEYS AT LAW




                                                                                                                     13   4D90-BDF7-64A912D9D355
                                                                                                                     14         3.      Attached hereto as Exhibit B is a true and correct copy of a transcript
                                                                                                                     15   of portions of the February 22, 2021 meeting of the City Council of the City of
                                                                                                                     16   Culver City. The video of this meeting is available online at: http://culver-
                                                                                                                     17   city.granicus.com/player/clip/1963?view_id=1&redirect=true
                                                                                                                     18         4.     Attached hereto as Exhibit C is a true and correct copy of a transcript
                                                                                                                     19   of portions of the March 8, 2021 meeting of the City Council of the City of Culver
                                                                                                                     20   City. The video of this meeting is available online at: http://culver-
                                                                                                                     21   city.granicus.com/player/clip/1978?view_id=1&redirect=true
                                                                                                                     22         5.     Attached hereto as Exhibit D is a true and correct copy of a transcript
                                                                                                                     23   of portions of the April 12, 2021 meeting of the City Council of the City of Culver
                                                                                                                     24   City. The video of this meeting is available online at: http://culver-
                                                                                                                     25   city.granicus.com/player/clip/2016?view_id=1&redirect=true
                                                                                                                     26

                                                                                                                     27                                                            CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                              DECLARATION OF DANIEL L. RICHARDS
                                                                                                                     28                                             -2-           SUPPORT OF DEFENDANT CITY OF
                                                                                                                                                                                    CULVER CITY’S OPPOSITION TO
                                                                                                                                                                                         PLAINTIFF’S MOTION FOR
                                                                                                                                                                                        PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 3 of 8 Page ID #:1326



                                                                                                                      1         6.       Attached hereto as Exhibit E is a true and correct copy of a transcript
                                                                                                                      2   of portions of the May 24, 2021 meeting of the City Council of the City of Culver
                                                                                                                      3   City. The video of this meeting is available online at: http://culver-
                                                                                                                      4   city.granicus.com/player/clip/2084?view_id=1&redirect=true
                                                                                                                      5         7.       Attached hereto as Exhibit F is a true and correct copy of a transcript
                                                                                                                      6   of portions of the June 14, 2021 meeting of the City Council of the City of Culver
                                                                                                                      7   City. The video of this meeting is available online at: http://culver-
                                                                                                                      8   city.granicus.com/player/clip/2104?view_id=1&redirect=true
                                                                                                                      9         8.       Attached hereto as Exhibit G is a true and correct copy of Culver City
                                                                                                                     10   Ordinance No. 2021-008, “An Ordinance of the City of Culver City, State of
                                                                                                                     11   California, Establishing Premium Hazard Pay for On-Site Hospital Workers at
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12   Covered Hospitals.” This exhibits is certified by Jeremy Green, Clerk of the City of
                          ATTORNEYS AT LAW




                                                                                                                     13   Culver City.
                                                                                                                     14         9.       Attached hereto as Exhibit H are true and correct copies of excerpts of
                                                                                                                     15   the public comments received by the City of Culver City in advance the May 24,
                                                                                                                     16   2021 City Council Meeting.
                                                                                                                     17         10.      Attached hereto as Exhibit I is a true and correct copy of a petition
                                                                                                                     18   supporting hazard pay for “Culver City Healthcare Heroes.” I obtained this petition
                                                                                                                     19   by accessing the hyperlink available in the email on page 1 of the documents
                                                                                                                     20   attached hereto as Exhibit H.
                                                                                                                     21         11.      Attached hereto as Exhibit J are true and correct copies of excerpts of
                                                                                                                     22   the public comments received by the City of Culver City in advance the June 14,
                                                                                                                     23   2021 City Council Meeting.
                                                                                                                     24         12.      Attached hereto as Exhibit K are true and correct copies of excerpts of
                                                                                                                     25   the public comments received by the City of Culver City in advance the June 14,
                                                                                                                     26

                                                                                                                     27
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                        DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                     -3-               IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                                 OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                     FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 4 of 8 Page ID #:1327



                                                                                                                      1   2021 City Council Meeting. Specifically, these comments are some of the letters
                                                                                                                      2   received by the City from hospital organizations.
                                                                                                                      3          13.    Attached hereto as Exhibit L is a true and correct copy of the article
                                                                                                                      4   “KFF/The Washington Post Frontline Health Care Workers.” I obtained this article
                                                                                                                      5   by navigating to the URL:
                                                                                                                      6   https://files.kff.org/attachment/Frontline%20Health%20Care%20Workers_Full%20
                                                                                                                      7   Report_FINAL.pdf.
                                                                                                                      8          14.    Attached hereto as Exhibit M is a true and correct copy of the S&P
                                                                                                                      9   Global Market Intelligent report “Hospitals battle burnout, compete for nurses as
                                                                                                                     10   pandemic spurs US staffing woes.” I obtained this report by navigating to the URL:
                                                                                                                     11   https://www.spglobal.com/marketintelligence/en/news-insights/latest-news-headlines/hospitals-
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12   battle-burnout-compete-for-nurses-as-pandemic-spurs-us-staffing-woes-63316216
                          ATTORNEYS AT LAW




                                                                                                                     13          15.     Attached hereto as Exhibit N is a true and correct copy of the
                                                                                                                     14   Bloomberg article “A Wall Street Giant Tapped $1.5 billion in Federal Aid for Its
                                                                                                                     15   Hospitals.” I obtained this article by navigating to the URL:
                                                                                                                     16   https://www.bloomberg.com/news/articles/2020-09-14/a-wall-street-giant-tapped-
                                                                                                                     17   1-5-billion-in-federal-aid-for-its-hospitals.
                                                                                                                     18          16.    Attached hereto as Exhibit O is a true and correct copy of the
                                                                                                                     19   ProPublica investigation “Investors Extracted $400 Million From a Hospital Chain
                                                                                                                     20   That Sometimes Couldn’t Pay for Medical Supplies or Gas for Ambulances.” I
                                                                                                                     21   obtained this article by navigating to the URL:
                                                                                                                     22   https://www.propublica.org/article/investors-extracted-400-million-from-a-hospital-
                                                                                                                     23   chain-that-sometimes-couldnt-pay-for-medical-supplies-or-gas-for-ambulances.
                                                                                                                     24          17.    Attached hereto as Exhibit P is a true and correct copy of the
                                                                                                                     25   ProPublica investigation “Rich Investors Stripped Millions From a Hospital Chain
                                                                                                                     26   and Want to Leave It Behind. A Tiny State Stands in Their Way.” I obtained this
                                                                                                                     27
                                                                                                                                                                                       CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                           DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                       -4-                IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                                    OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                        FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 5 of 8 Page ID #:1328



                                                                                                                      1   article by navigating to the URL: https://www.propublica.org/article/rich-investors-
                                                                                                                      2   stripped-millions-from-a-hospital-chain-and-want-to-leave-it-behind-a-tiny-state-
                                                                                                                      3   stands-in-their-way.
                                                                                                                      4         18.   Attached hereto as Exhibit Q is a true and correct copy of the Wall
                                                                                                                      5   Street Journal article “Risky Loans Secured Private-Equity Payouts Despite
                                                                                                                      6   Downturn.” I obtained this article b navigating to the URL:
                                                                                                                      7   https://www.wsj.com/articles/risky-loans-secure-private-equity-payouts-despite-
                                                                                                                      8   downturn-11608216781
                                                                                                                      9         19.   Attached hereto as Exhibit R is a true and correct copy of the Private
                                                                                                                     10   Equity Stakeholder Project report “Update: Leonard Green-led ownership collected
                                                                                                                     11   $658 million in dividends and fees from Prospect Medical Holdings despite
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12   challenges, commitment to regulators to forgo dividends.” I obtained this report by
                          ATTORNEYS AT LAW




                                                                                                                     13   navigating to the URL: https://pestakeholder.org/wp-
                                                                                                                     14   content/uploads/2020/05/UPDATE-Leonard-Green-Prospect-Medical-Dividends-
                                                                                                                     15   PESP-051420.pdf
                                                                                                                     16         20.   Attached hereto as Exhibit S is a true and correct copy of the Private
                                                                                                                     17   Equity Stakeholder Project report “After Paying $658 Million in Dividends and
                                                                                                                     18   Fees to Investors, Prospect Medical Holdings Received $238 Million in Federal
                                                                                                                     19   COVID-19 Aid.” I obtained this report by navigating to the URL:
                                                                                                                     20   https://pestakeholder.org/after-paying-658-million-in-dividends-and-fees-to-
                                                                                                                     21   investors-prospect-medical-holdings-received-283-million-in-federal-covid-19-aid/
                                                                                                                     22         21.   Attached hereto as Exhibit T is a true and correct copy of the U.S.
                                                                                                                     23   Chamber of Commerce report “Hiring Bonuses Show Real Potential to Bring Back
                                                                                                                     24   America’s Workers.” I obtained this report by navigating to the URL:
                                                                                                                     25   https://www.uschamber.com/press-release/hiring-bonuses-show-real-potential-
                                                                                                                     26   bring-back-america-s-workers
                                                                                                                     27
                                                                                                                                                                                 CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                     DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                  -5-               IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                              OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                  FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 6 of 8 Page ID #:1329



                                                                                                                      1         22.    Attached hereto as Exhibit U is a true and correct copy of the New
                                                                                                                      2   York Times Article “W.H.O. officials, concerned about the Delta variant, urge
                                                                                                                      3   vaccinated people to keep wearing masks.” I obtained this article by navigating to
                                                                                                                      4   the URL: https://www.nytimes.com/2021/06/29/world/who-mask-guidelines.html
                                                                                                                      5         23.    Attached hereto as Exhibit V is a true and correct copy of the June 28,
                                                                                                                      6   2021 Los Angeles Department of Public Health press release: “As Delta Variant
                                                                                                                      7   Circulates, Public Health Recommends Masking Indoors as a Precaution – 3 New
                                                                                                                      8   Deaths and 259 New Confirmed Cases of COVID-19 in Los Angeles County.” I
                                                                                                                      9   obtained this press release by navigating to the URL:
                                                                                                                     10   http://www.publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.c
                                                                                                                     11   fm?prid=3206.
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12         24.    Attached hereto as Exhibit W is a true and correct copy of the July 1,
                          ATTORNEYS AT LAW




                                                                                                                     13   2021 Los Angeles Department of Public Health press release: “Public Health
                                                                                                                     14   Monitors Increases in New Cases and Delta Variant Cases; Nearly 60% of L.A.
                                                                                                                     15   County Residents Fully Vaccinated.” I obtained this press release by navigating to
                                                                                                                     16   the URL:
                                                                                                                     17   http://www.publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.c
                                                                                                                     18   fm?prid=3212.
                                                                                                                     19         25.    Attached hereto as Exhibit X is a true and correct copy of the July 2,
                                                                                                                     20   2021 Associated Press article “California Virus cases rising as Delta Variant
                                                                                                                     21   spreads.” I obtained this article by navigating to the URL:
                                                                                                                     22   https://apnews.com/article/ca-state-wire-california-coronavirus-pandemic-health-
                                                                                                                     23   b99e789b66c0e1102c4d8e472ef1e80a?utm_campaign=CHL%3A%20Daily%20Edi
                                                                                                                     24   tion&utm_medium=email&_hsmi=137793420&_hsenc=p2ANqtz--Wjl-
                                                                                                                     25   BcztuwEmYA3Cvmn5OU3QT53080q2hHqd-S_Y6pOIKU5eR-
                                                                                                                     26

                                                                                                                     27
                                                                                                                                                                                  CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                      DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                   -6-               IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                               OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                   FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 7 of 8 Page ID #:1330



                                                                                                                      1   NT8Tqxc3TdASUILKU8jmw2X6a12ZtZfjSgJ_3JuGw&utm_content=137793420
                                                                                                                      2   &utm_source=hs_email.
                                                                                                                      3         26.    Attached hereto as Exhibit Y is a true and correct copy of the July 1,
                                                                                                                      4   2021 Los Angeles Times article “Growing alarm over highly contagious Delta
                                                                                                                      5   variant in L.A. County as cases keep rising.” I obtained this article by navigating to
                                                                                                                      6   the URL: https://www.latimes.com/california/story/2021-07-01/highly-contagious-
                                                                                                                      7   delta-variant-keeps-rising.
                                                                                                                      8         27.    Attached hereto as Exhibit Z is a true and correct copy of the July 1,
                                                                                                                      9   2021 San Francisco Chronicle article “COVID cases up more than 20% in Bay
                                                                                                                     10   Area California since June 15 reopening.” I obtained this article by navigating to
                                                                                                                     11   the URL: https://www.sfchronicle.com/health/article/COVID-cases-up-more-than-
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12   20-in-Bay-Area-
                          ATTORNEYS AT LAW




                                                                                                                     13   16288049.php?utm_campaign=CHL%3A%20Daily%20Edition&utm_medium=em
                                                                                                                     14   ail&_hsmi=137793420&_hsenc=p2ANqtz--
                                                                                                                     15   0vGNHg6B2oEuYxixhvWzrwGs85QryXLLJ0Jf_XJ9sXZNAH7cyqFupsoFiYIsL-
                                                                                                                     16   If5W3IA0uigL_-6LT86zW6QIvUe-
                                                                                                                     17   g&utm_content=137793420&utm_source=hs_email.
                                                                                                                     18         28.    Attached hereto as Exhibit AA are true and correct copies of excerpts
                                                                                                                     19   of the approved Official Minutes of the May 10, 2021 City Council Meeting of the
                                                                                                                     20   City Council of the City of Culver reflecting enactment of an Ordinance
                                                                                                                     21   Establishing Premium Hazard Pay for On-Site Grocery and Drug Retail Worker and
                                                                                                                     22   a copy of the enacted ordinance. I obtained these documents by navigating to the
                                                                                                                     23   following URLs: https://culver-
                                                                                                                     24   city.legistar.com/View.ashx?M=M&ID=816895&GUID=E0C4EF6E-8CE3-424F-
                                                                                                                     25   B793-ADF7D6366E26; https://culver-
                                                                                                                     26

                                                                                                                     27
                                                                                                                                                                                  CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                      DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                   -7-               IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                               OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                   FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 27 Filed 07/02/21 Page 8 of 8 Page ID #:1331



                                                                                                                      1   city.legistar.com/View.ashx?M=F&ID=9369813&GUID=4918A342-982A-4993-
                                                                                                                      2   A859-26D0A0C4182C
                                                                                                                      3            I declare under penalty of perjury under the laws of the State of California
                                                                                                                      4   and United States that the foregoing is true and correct.
                                                                                                                      5            Executed this 2nd day of July, 2021, at Los Angeles, California.
                                                                                                                      6

                                                                                                                      7

                                                                                                                      8                                                  /s/ Daniel L. Richards
                                                                                                                                                                                 DANIEL L. RICHARDS
                                                                                                                      9
                                                                                                                          55477.00005\34055262.1
                                                                                                                     10

                                                                                                                     11
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                     12
                          ATTORNEYS AT LAW




                                                                                                                     13

                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19
                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27
                                                                                                                                                                                    CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                     28                                                        DECLARATION OF DANIEL L. RICHARDS
                                                                                                                                                                     -8-               IN SUPPORT OF DEFENDANTS'
                                                                                                                                                                                 OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                     FOR PRELIMINARY INJUNCTION
